Citation Nr: 0126313	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to assignment of an evaluation in excess of 10 
percent for disability under 38 U.S.C.A. § 1151 (West 1991) 
described as penile adhesion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted compensation under the 
provisions of 38 U.S.C.A. § 1151 for penile adhesion, and 
assigned a 10 percent rating, effective November 22, 1996.  A 
notice of disagreement was received in February 2001, a 
statement of the case was issued in September 2001, and a 
substantive appeal was received in September 2001.

The Board notes that, in an August 1997 decision, the RO 
denied the veteran's claim of entitlement to service 
connection for psoriasis.  A notice of disagreement was 
received in October 1997, a statement of the case was issued 
in October 1997, and a substantive appeal was received in 
December 1997.  However, in an October 1998 statement, the 
veteran withdrew his appeal on that claim.  See 38 C.F.R. 
§ 20.204 (2001).  

In his October 2001 written argument, the veteran's 
representative  appears to have raised a claim of entitlement 
to service connection for depression secondary to the 
veteran's Section 1151 disability described as penile 
adhesion.  This matter is hereby referred to the RO for 
appropriate action.


REMAND

Compensation has been awarded to the veteran for disability 
described for rating purposes as penile adhesion under the 
provisions of 38 U.S.C.A.§  1151 in connection with a 
circumcision performed at a VA medical facility.  The veteran 
disagrees with the 10 percent rating which has been assigned 
for this disability.  As noted by the RO, VA's Rating 
Schedule does not list penile adhesion as a separate 
disorder.  Accordingly, the RO has rated the disability by 
analogy.  38 C.F.R. § 4.20.  

The current 10 percent rating has been assigned by analogy to 
a tender and painful superficial scar under Diagnostic Code 
7804.  The veteran claims that there are two areas of the 
penis where the skin routinely tears open.  VA examination in 
August 1999 revealed no ulcerations.  However, a clinical 
treatment record dated in April 2001 refers to a small 
fissure at the corona.  The United States Court of Appeals 
for Veterans Claims (Court) has held in a skin disability 
case that consideration must be given to examining the 
claimant during an active stage of skin symptomatology.  
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  While the 
Court was addressing an infectious skin disorder in that 
case, the Board believes that the underlying principle 
applies in this case as well.  That is, in order to obtain an 
accurate indication of the severity of the veteran's penile 
disability, an attempt must be made to conduct an examination 
at a time of active symptomatology.  The Board notes that the 
veteran appears to have indicated in several communications 
that he is willing to report for an examination to show the 
severity of the disability.  

The Board also takes note of the fact that the circumcision 
in question was conducted for the purpose of allowing for 
better treatment of a skin infection of the penis which had 
been ongoing.  As noted in the introduction, the veteran had 
initially filed a service connection claim for the skin 
infection based on exposure to herbicide agents during his 
service in Vietnam.  He later withdrew the service connection 
claim.  However, in certain written communications, including 
a letter received in February 2001, the veteran refers to 
constant inflammation in an area of the penis where a biopsy 
was done.  The Board believes that implicit in the veteran's 
statement is a claim that the skin infection of the penis has 
increased in severity due to the Section 1151 disability 
described as penile adhesion.  Secondary service connection 
is possible under 38 C.F.R. § 3.310 on the basis of 
aggravation of a nonservice-connected disability by a service 
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  
VA's General Counsel has indicated that 38 C.F.R. § 3.310 
also makes disability compensation under 38 U.S.C.A. § 1151 
available for disability which is aggravated by a Section 
1151 disability.  VAOPGCPREC 8-97 (February 11, 1997).  
Usually, the Board refers new claims to the RO in the 
introduction.  However, the present case suggests that there 
may be medical distinctions to be made regarding 
symptomatology due to the penile adhesion as opposed to the 
skin infection of the penis.  The Board believes, therefore, 
that these two issues are effectively intertwined.  

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should review the claims file 
and undertake any actions necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.

2.  The RO should coordinate with the 
veteran and the VA medical center to have 
the veteran examined by an appropriate 
specialist during an active phase of his 
penile adhesion disorder so as to 
determine the current severity of this 
disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical 
findings should be clearly reported with 
particular attention to an evidence of 
recurring tears of the skin of the penis.  
The examiner should also describe any 
skin infection found to be present and 
offer an opinion as to whether it is at 
least as likely as not that any such skin 
infection has increased in severity due 
to the Section 1151 penile adhesion.  

3.  After completion of the above, the RO 
should review the record and determine 
whether disability compensation is 
warranted under 38 C.F.R. § 3.310 for any 
skin infection of the penis based on 
aggravation by the Section 1151 penile 
adhesion.  The veteran and his 
representative should be informed of the 
determination and furnished notice of 
appellate rights and procedures, 
including the necessity of filing a 
notice of disagreement if the veteran 
wishes to appeal from the RO's 
determination on this new claim. 

4.  The RO should also review the 
expanded record and determine if 
assignment of a rating in excess of 10 
percent for penile adhesion is warranted 
under all diagnostic criteria determined 
to be applicable.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review of all 
issues which may properly be in appellate 
status at that time. 

The veteran and his representative are free to submit 
additional evidence and argument in connection with the 
matters addressed by the Board in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 and 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


